Exhibit 10.2 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the "Agreement") executed on November 01, 2007, by and between Renewable Fuel Corp, a Nevada corporation, (the "Company"), and William VanVliet ("Executive"). The Company desires to employ the services of Executive on the terms and subject to the conditions of this Agreement, and Executive desires to accept such employment. In consideration of the terms and mutual covenants contained in this Agreement, the Company and Executive agree as follows. 1.Employment. The Company hereby engages the services of Executive as the President and Chief Executive Officer of the Company to perform those duties delegated by the Board of Directors of the Company (the "Board") and all other duties consistent with such description, and Executive hereby accepts such employment. During the term of this Agreement, Executive shall perform such additional or different duties and accept appointment to such additional or different positions of the Company as may be specified by the President or the Board, provided that such duties are consistent with his title. Executive shall perform his obligations to the Company pursuant to this Agreement under the direction of the Company, and Executive shall devote his full time and reasonable efforts to such performance. 2.Term. This Agreement shall be effective as of November 01, 2007, (the "Effective Date") and shall continue for five (5) years thereafter, unless sooner terminated by either party as provided in Section 6 hereof. Thereafter, this Agreement shall be automatically renewed on a year-to-year basis after the expiration of the initial or any subsequent term of this Agreement unless terminated by either party as provided in Section 6 hereof. 3.Compensation. (a)For services rendered pursuant to this Agreement, Executive shall receive, commencing on the Effective Date, a base salary ("Base Salary") of $120,000 per year. The base salary shall be reviewed by the Board annually and may be increased as determined by the Board. The Board's determination of salary will be based primarily on Executive's ability to meet, and to cause the Company to meet, annually established goals.Notwithstanding Section 6 below, the Executive shall be entitled to receive the Base Salary, as adjusted by the Board, for a period of two (2) years from the date of termination of his employment with the Company for whatever reason. (b)Executive shall also receive a bonus consisting of shares (the “Share Bonus Compensation”) of the Company’s common stock equal to two percent (2%) of any transaction (an “Equity Transaction”) in which the Company issues stock, including but not limited to capital raising transactions or business combination transactions.Such shares of the Company’s common stock shall be restricted, and shall be issued within five (5) business days of the closing of any such Equity Transaction.Notwithstanding Section 6 below, the Executive shall be entitled to receive the Share Bonus Compensation for a period of two (2) years from the date of termination of his employment with the Company for whatever reason. (c)Executive shall also be entitled to receive options (the “Option Compensation”) to purchase shares of the Company’s common stock in an amount equal to 5% of each Equity Transaction, with an exercise price equal to the per share price determined in connection with the Equity Transaction.The options shall vest fully upon grant, and shall be exercisable for a period of ten (10) years from the date of grant.Notwithstanding Section 6 below, the Executive shall be entitled to receive the Option Compensation for a period of two (2) years from the date of termination of his employment with the Company for whatever reason. (e)Executive shall receive as commission (the “Commission Compensation”) an amount equal to two-tenths of one percent (0.002) of the Company’s revenues, based on collected revenues and calculated on a monthly basis, subject to refunds and adjustments as necessary.Such Commission Compensation shall be payable on a monthly basis.Notwithstanding Section 6 below, the Executive shall be entitled to receive the Commission Compensation, as determined by the Board, for a period of two (2) years from the date of termination of his employment with the Company for whatever reason. (f) In the event that the Company’s Corporate Sales Objectives, as determined by the Board and as adjusted from time to time, are met by the Company, Executive shall receive as a bonus (the “Sales Objectives Compensation”) equal to the sum of the amounts of the monthly Commission Compensation for the three months constituting the quarter for which the Corporate Sales Objectives are met.Such Sales Objectives Compensation shall be payable on a quarterly basis as determined by the Board.Notwithstanding Section 6 below, the Executive shall be entitled to receive the Sales Objective Compensation, as determined by the Board, for a period of two (2) years from the date of termination of his employment with the Company for whatever reason. (g)Executive may be granted options to purchase shares of the Company's common stock as determined from time to time by the Board or the Committee established pursuant to the Company's Stock Option Plan. Such options shall be subject to such other terms and conditions as may be determined by the Board or the Committee when and if such options are granted. 4.
